EXHIBIT 10.64

 

 

 

 

 

 

PURCHASE AND SALE CONTRACT

 

 

 

BETWEEN

 

 

 

CCIP KNOLLS, L.L.C.,

a Delaware limited liability company

 

 

 

AS SELLER

 

 

 

 

 

 

AND

 

 

 

 

HAMILTON ZANZE & COMPANY,

a California corporation

 

 

 

AS PURCHASER

 

 

The Knolls
1510 Gatehouse Circle S
Colorado Springs, Colorado 80904

 


TABLE OF CONTENTS

ARTICLE I

DEFINED TERMS

1

ARTICLE II

PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

2

       2.1

Purchase and Sale

2

       2.2

Purchase Price and Deposit

2

       2.3

Escrow Provisions Regarding Deposit

3

ARTICLE III

FEASIBILITY PERIOD

5

       3.1

Feasibility Period

5

       3.2

Expiration of Feasibility Period

6

       3.3

Conduct of Investigation

6

       3.4

Purchaser Indemnification

7

       3.5

Property Materials

8

       3.6

Property Contracts

10

ARTICLE IV

TITLE

11

      4.1

Title Documents

11

      4.2

Survey

11

4.3

Objection and Response Process

12

4.4

Permitted Exceptions

13

4.5

Existing Deed of Trust

13

4.6

Subsequently Disclosed Exceptions

14

4.7

Purchaser Financing

14

4.8

Housing Assistance Program Vouchers

8

ARTICLE V

CLOSING

16

5.1

Closing Date

16

5.2

Seller Closing Deliveries

16

5.3

Purchaser Closing Deliveries

18

5.4

Closing Prorations and Adjustments

19

5.5

Post Closing Adjustments

24

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER

 

24

6.1

Seller’s Representations

25

6.2

AS-IS

27

6.3

Survival of Seller’s Representations

29

6.4

Definition of Seller’s Knowledge

29

6.5

Representations and Warranties of Purchaser

30

6.6

Definition of Purchaser’s Knowledge

31

ARTICLE VII

OPERATION OF THE PROPERTY

32

7.1

Leases and Property Contracts

32

7.2

General Operation of Property

33

7.3

Liens

33

ARTICLE VIII

CONDITIONS PRECEDENT TO CLOSING

33

8.1

Purchaser’s Conditions to Closing

33

8.2

Seller’s Conditions to Closing

35

ARTICLE IX

BROKERAGE

36

9.1

Indemnity

36

9.2

Broker Commission

36

ARTICLE X

DEFAULTS AND REMEDIES

37

10.1

Purchaser Default

37

10.2

Seller Default

38

ARTICLE XI

RISK OF LOSS OR CASUALTY

40

11.1

Major Damage

40

11.2

Minor Damage

40

11.3

Closing

40

11.4

Repairs

41

ARTICLE XII

EMINENT DOMAIN

41

12.1

Eminent Domain

41

ARTICLE XIII

MISCELLANEOUS

42

13.1

Binding Effect of Contract

42

13.2

Exhibits and Schedules

42

13.3

Assignability

42

13.4

Captions

43

13.5

Number and Gender of Words

43

13.6

Notices

43

13.7

Governing Law and Venue

46

13.8

Entire Agreement

47

13.9

Amendments

47

13.10

Severability

47

13.11

Multiple Counterparts/Facsimile Signatures

47

13.12

Construction

47

13.13

Confidentiality

48

13.14

Time of the Essence

48

13.15

Waiver

48

13.16

Attorneys Fees

49

13.17

Time Zone/Time Periods

49

13.18

1031 Exchange

49

13.19

No Personal Liability of Officers, Trustees or Directors of Seller’s Partners

 

50

13.20

Intentionally Omitted

50

13.21

ADA Disclosure

50

13.22

No Recording

50

13.23

Relationship of Parties

51

13.24

Dispute Resolution

51

13.25

AIMCO Marks

52

13.26

Non-Solicitation of Employees

52

13.27

Survival

52

13.28

Multiple Purchasers

53

ARTICLE XIV

LEAD-BASED PAINT DISCLOSURE

53

14.1

Disclosure

53

14.2

Consent Agreement

30

 

 

 


PURCHASE AND SALE CONTRACT

 

THIS PURCHASE AND SALE CONTRACT (this "Contract") is entered into as of the 10th
day of October, 2008 (the "Effective Date"), by and between CCIP KNOLLS, L.L.C.,
a Delaware limited liability company, having an address at 4582 South Ulster
Street Parkway, Suite 1100, Denver, Colorado 80237 ("Seller"), and HAMILTON
ZANZE & COMPANY, a California corporation, having a principal address at 37
Graham Street, Suite 200B, San Francisco, California 94129 ("Purchaser").

            NOW, THEREFORE, in consideration of mutual covenants set forth
herein, Seller and Purchaser hereby agree as follows:

RECITALS

 

A.        Seller owns the real estate located in El Paso County, as more
particularly described in Exhibit A attached hereto and made a part hereof, and
the improvements thereon, commonly known as The Knolls and having an address at
1510 Gatehouse Circle S, Colorado Springs, CO 80904.

B.         Purchaser desires to purchase, and Seller desires to sell, such land,
improvements and certain associated property, on the terms and conditions set
forth below.

Article I
DEFINED TERMS

Unless otherwise defined herein, any term with its initial letter capitalized in
this Contract shall have the meaning set forth in Schedule 1 attached hereto and
made a part hereof.

Article II
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

2.1       Purchase and Sale.

  Seller agrees to sell and convey the Property to Purchaser and Purchaser
agrees to purchase the Property from Seller, all in accordance with the terms
and conditions set forth in this Contract.

2.2       Purchase Price and Deposit.

  The total purchase price ("Purchase Price") for the Property shall be an
amount equal to $16,000,000, payable by Purchaser, as follows:

2.2.1          Within 2 Business Days following the Effective Date, Purchaser
shall deliver to Stewart Title Insurance Company, 1980 Post Oak Boulevard, Suite
610, Houston, Texas 77056, Attention Wendy Howell, Telephone: (713) 625-8161;
Fax: (713) 552-1703 ("Escrow Agent" or "Title Insurer") an initial deposit (the
"Initial Deposit") of $160,000 by wire transfer of immediately available funds
("Good Funds"). 

2.2.2          Within 1 Business Day after the day that the Feasibility Period
expires, Purchaser shall deliver to Escrow Agent an additional deposit (the
"Additional Deposit") of $160,000 by wire transfer of Good Funds. 

2.2.3          The balance of the Purchase Price for the Property shall be paid
to and received by Escrow Agent by wire transfer of Good Funds no later than
10:00 a.m. (Central Standard Time) on the Closing Date.

2.2.4          Seller and Purchaser acknowledge and agree that (i) the Fixtures
and Tangible Personal Property are incidental to the use and operation of the
Property, and (ii) no portion of the Purchase Price is allocable to the Fixtures
and Tangible Personal Property.

2.2.5          Any and all provisions of this Contract which provide that the
Deposit shall be nonrefundable are subject to the other provisions of this
Contract which set forth limited circumstances under which the Deposit may
become refundable which are the following:  (i) Section 3.2 (which provides that
the Initial Deposit is refundable if the Contract is timely terminated on or
before the expiration of the Feasibility Period); (ii) Section 8.1 (which grants
Purchaser the right to terminate this Contract in the event that a condition
precedent to Purchaser’s obligation to close is not satisfied and to obtain a
refund of the Deposit); (iii) Section 10.2 (which grants Purchaser the right to
terminate this Contract on account of a default by Seller and recover the
Deposit); (iv) Section 11.1 (which grants Purchaser the right to terminate this
Contract as a result of Major Damage and recover the Deposit); and (v) Section
12.1 (which grants Purchaser the right to terminate this Contract as a result of
the exercise of a right of eminent domain and recover the Deposit).

2.3       Escrow Provisions Regarding Deposit.

 

2.3.1          Escrow Agent shall hold the Deposit and make delivery of the
Deposit to the party entitled thereto under the terms of this Contract.  Escrow
Agent shall invest the Deposit in such short-term, high-grade securities,
interest-bearing bank accounts, money market funds or accounts, bank
certificates of deposit or bank repurchase contracts as Escrow Agent, in its
discretion, deems suitable, and all interest and income thereon shall become
part of the Deposit and shall be remitted to the party entitled to the Deposit
pursuant to this Contract.

2.3.2          Escrow Agent shall hold the Deposit until the earlier occurrence
of (i) the Closing Date, at which time the Deposit shall be applied against the
Purchase Price, or released to Seller pursuant to Section 10.1, or (ii) the date
on which Escrow Agent shall be authorized to disburse the Deposit as set forth
in Section 2.3.3.  The tax identification numbers of the parties shall be
furnished to Escrow Agent upon request.

2.3.3          If prior to the Closing Date either party makes a written demand
upon Escrow Agent for payment of the Deposit, Escrow Agent shall give written
notice to the other party of such demand.  If Escrow Agent does not receive a
written objection from the other party to the proposed payment within 5 Business
Days after the giving of such notice, Escrow Agent is hereby authorized to make
such payment.  If Escrow Agent does receive such written objection within such
5-Business Day period, Escrow Agent shall continue to hold such amount until
otherwise directed by written instructions from the parties to this Contract or
a final judgment or arbitrator's decision.  However, Escrow Agent shall have the
right at any time to deliver the Deposit and interest thereon, if any, with a
court of competent jurisdiction in the state in which the Property is located. 
Escrow Agent shall give written notice of such deposit to Seller and Purchaser. 
Upon such deposit, Escrow Agent shall be relieved and discharged of all further
obligations and responsibilities hereunder.  Any return of the Deposit to
Purchaser provided for in this Contract shall be subject to Purchaser’s
obligations set forth in Section 3.5.2.

2.3.4          The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, and that Escrow Agent
shall not be deemed to be the agent of either of the parties for any act or
omission on its part unless taken or suffered in bad faith in willful disregard
of this Contract or involving gross negligence.  Seller and Purchaser jointly
and severally shall indemnify and hold Escrow Agent harmless from and against
all costs, claims and expenses, including reasonable attorney's fees, incurred
in connection with the performance of Escrow Agent's duties hereunder, except
with respect to actions or omissions taken or suffered by Escrow Agent in bad
faith, in willful disregard of this Contract or involving gross negligence on
the part of the Escrow Agent.

2.3.5          The parties shall deliver to Escrow Agent an executed copy of
this Contract, which shall constitute the sole instructions to Escrow Agent. 
Escrow Agent shall execute the signature page for Escrow Agent attached hereto
solely with respect to the provisions of this Section 2.3.

2.3.6          Escrow Agent, as the person responsible for closing the
transaction within the meaning of Section 6045(e)(2)(A) of the Internal Revenue
Code of 1986, as amended (the "Code"), shall file all necessary information,
reports, returns, and statements regarding the transaction required by the Code
including, but not limited to, the tax reports required pursuant to Section 6045
of the Code.  Further, Escrow Agent agrees to indemnify and hold Purchaser,
Seller, and their respective attorneys and brokers harmless from and against any
Losses resulting from Escrow Agent's failure to file the reports Escrow Agent is
required to file pursuant to this section.

Article III
FEASIBILITY PERIOD

3.1       Feasibility Period.

  The Feasibility Period begins on the Effective Date and continues up to and
including November 21, 2008 (the "Feasibility Period"). Subject to the terms of
Section 3.3 and 3.4 and the rights of Tenants under the Leases, Purchaser, and
its agents, contractors, engineers, surveyors, attorneys, and employees
(collectively, "Consultants") shall, at no cost or expense to Seller, have the
right from and after the Effective Date to enter onto the Property to conduct
and make any and all customary studies, tests, examinations, inquiries,
inspections and investigations  of or concerning the Property, review the
Materials and otherwise confirm any and all matters which Purchaser may
reasonably desire to confirm with respect to the Property and Purchaser’s
intended use thereof (collectively, the “Inspections”). 

3.2       Expiration of Feasibility Period.

  If any of the matters in Section 3.1 or any other title or survey matters are
unsatisfactory to Purchaser for any reason, or for no reason whatsoever, in
Purchaser's sole and absolute discretion, then Purchaser shall have the right to
terminate this Contract by giving written notice to that effect to Seller and
Escrow Agent no later than 5:00 p.m. on or before the date of expiration of the
Feasibility Period.  If Purchaser provides such notice, this Contract shall
terminate and be of no further force and effect subject to and except for the
Survival Provisions, and Escrow Agent shall return the Initial Deposit to
Purchaser.  If Purchaser fails to provide Seller with written notice of
termination prior to the expiration of the Feasibility Period, Purchaser's right
to terminate under this Section 3.2 shall be permanently waived and this
Contract shall remain in full force and effect, the Deposit shall be
non-refundable, and Purchaser's obligation to purchase the Property shall be
conditional only as provided in Section 8.1.

3.3       Conduct of Investigation.

  Purchaser shall not permit any mechanics' or materialmens’ liens or any other
liens to attach to the Property by reason of the performance of any work or the
purchase of any materials by Purchaser or any other party in connection with any
Inspections conducted by or for Purchaser.  Purchaser shall give reasonable
advanced notice to Seller prior to any entry onto the Property and shall permit
Seller to have a representative present during all Inspections conducted at the
Property.  Purchaser shall take all reasonable actions and implement all
protections necessary to ensure that all actions taken in connection with the
Inspections, and all equipment, materials and substances generated, used or
brought onto the Property pose no material threat to the safety of persons,
property or the environment. 

3.4       Purchaser Indemnification.

 

3.4.1          Purchaser shall indemnify, hold harmless and, if requested by
Seller (in Seller's sole discretion), defend (with counsel approved by Seller)
Seller, together with Seller's affiliates, parent and subsidiary entities,
successors, assigns, partners, managers, members, employees, officers,
directors, trustees, shareholders, counsel, representatives, agents, Property
Manager, Regional Property Manager, and AIMCO (collectively, including Seller,
"Seller's Indemnified Parties"), from and against any and all damages,
mechanics' liens, liabilities, penalties, interest, losses, demands, actions,
causes of action, claims, costs and expenses (including reasonable attorneys'
fees, including the cost of in-house counsel and appeals) (collectively,
"Losses") arising from or related to Purchaser's or its Consultants' entry onto
the Property, and any Inspections or other acts by Purchaser or Purchaser’s
Consultants with respect to the Property during the Feasibility Period or
otherwise.

3.4.2          Notwithstanding anything in this Contract to the contrary,
Purchaser shall not be permitted to perform any invasive tests on the Property
without Seller's prior written consent, which consent may be withheld in
Seller's sole discretion.  Further, Seller shall have the right, without
limitation, to disapprove any and all entries, surveys, tests (including,
without limitation, a Phase II environmental study of the Property),
investigations and other matters that in Seller's reasonable judgment could
result in any injury to the Property or breach of any contract, or expose Seller
to any Losses or violation of applicable law, or otherwise adversely affect the
Property or Seller's interest therein.  Purchaser shall use reasonable efforts
to minimize disruption to Tenants in connection with Purchaser's or its
Consultants' activities pursuant to this Section.  No consent by the Seller to
any such activity shall be deemed to constitute a waiver by Seller or assumption
of liability or risk by Seller.  Purchaser hereby agrees to restore, at
Purchaser's sole cost and expense, the Property to the same condition existing
immediately prior to Purchaser's exercise of its rights pursuant to this Article
III, provided the foregoing shall not require Purchaser to repair or remediate
any pre-existing conditions on the Property that are merely discovered by
Purchaser in the course of its investigations.  Purchaser shall maintain and
cause its third party consultants to maintain (a) casualty insurance and
commercial general liability insurance with coverages of not less than
$1,000,000.00 for injury or death to any one person and $3,000,000.00 for injury
or death to more than one person and $1,000,000.00 with respect to property
damage, and (b) worker's compensation insurance for all of their respective
employees in accordance with the law of the state in which the Property is
located.  Purchaser shall deliver proof of the insurance coverage required
pursuant to this Section 3.4.2 to Seller (in the form of a certificate of
insurance) prior to the earlier to occur of (i) Purchaser's or Purchaser's
Consultants' entry onto the Property, or (ii) the expiration of 5 days after the
Effective Date. 

3.5       Property Materials.

 

3.5.1          Within 5 Business Days after the Effective Date, and to the
extent the same exist and are in Seller’s possession or reasonable control
(subject to Section 3.5.2), Seller agrees to make the documents set forth on
Schedule 3.5 (together with any other documents or information provided by
Seller or its agents to Purchaser with respect to the Property, the “Materials”)
available at the Property for review and copying by Purchaser at Purchaser’s
sole cost and expense.  In the alternative, at Seller’s option and within the
foregoing time period, Seller may deliver some or all of the Materials to
Purchaser, or make the same available to Purchaser on a secure web site
(Purchaser agrees that any item to be delivered by Seller under this Contract
shall be deemed delivered to the extent available to Purchaser on such secured
web site).  To the extent that Purchaser determines that any of the Materials
have not been made available or delivered to Purchaser pursuant to this Section
3.5.1, Purchaser shall notify Seller and Seller shall use commercially
reasonable efforts to deliver the same to Purchaser within 5 Business Days after
such notification is received by Seller; provided, however, that under no
circumstances will the Feasibility Period be extended and Purchaser’s sole
remedy will be to terminate this Contract pursuant to Section 3.2.

3.5.2          In providing the Materials to Purchaser, other than Seller’s
Representations, Seller makes no representation or warranty, express, written,
oral, statutory, or implied, and all such representations and warranties are
hereby expressly excluded and disclaimed.  All Materials are provided for
informational purposes only and, together with all Third-Party Reports, shall be
returned by Purchaser to Seller (or the destruction thereof shall be certified
in writing by Purchaser to Seller) as a condition to return of the Deposit to
Purchaser if this Contract is terminated for any reason.  Recognizing that the
Materials delivered or made available by Seller pursuant to this Contract may
not be complete or constitute all of such documents which are in Seller’s
possession or control, but are those that are readily and reasonably available
to Seller, Purchaser shall not in any way be entitled to rely upon the
completeness or accuracy of the Materials and will instead in all instances rely
exclusively on its own Inspections and Consultants with respect to all matters
which it deems relevant to its decision to acquire, own and operate the
Property. 

3.5.3          In addition to the items set forth on Schedule 3.5, no later than
5 Business Days after the Effective Date, Seller shall deliver to Purchaser (or
otherwise make available to Purchaser as provided under Section 3.5.1) the most
recent rent roll for the Property listing the move-in date, monthly base rent
payable, lease expiration date and unapplied security deposit for each Lease
(the “Rent Roll”).  Seller makes no representations or warranties regarding the
Rent Roll other than the express representation set forth in Section 6.1.6. 

3.5.4          In addition to the items set forth on Schedule 3.5, no later than
5 Business Days after the Effective Date, Seller shall deliver to Purchaser (or
otherwise make available to Purchaser as provided under Section 3.5.1) a list of
all current Property Contracts (the "Property Contracts List"). Seller makes no
representations or warranties regarding the Property Contracts List other than
the express representations set forth in Section 6.1.7. 

3.6       Property Contracts.

  On or before the expiration of the Feasibility Period, Purchaser may deliver
written notice to Seller (the "Property Contracts Notice") specifying any
Property Contracts which Purchaser desires to terminate at the Closing (the
"Terminated Contracts"); provided that (a) the effective date of such
termination on or after Closing shall be subject to the express terms of such
Terminated Contracts, (b) if any such Property Contract cannot by its terms be
terminated at Closing, it shall be assumed by Purchaser and not be a Terminated
Contract, and (c) to the extent that any such Terminated Contract requires
payment of a penalty, premium, or damages, including liquidated damages, for
cancellation, Purchaser shall be solely responsible for the payment of any such
cancellation fees, penalties, or damages, including liquidated damages.  If
Purchaser fails to deliver the Property Contracts Notice on or before the
expiration of the Feasibility Period, there shall be no Terminated Contracts and
Purchaser shall assume all Property Contracts at the Closing.  To the extent
that any Property Contract to be assigned to Purchaser requires vendor consent,
then, prior to the Closing, Purchaser may attempt to obtain from each applicable
vendor a consent (each a "Required Assignment Consent") to such assignment. 
Seller shall, at no cost and expense to Seller, cooperate reasonably with
Purchaser in Purchaser’s efforts to obtain any Required Assignment Consent. 
Purchaser shall indemnify, hold harmless and, if requested by Seller (in
Seller's sole discretion), defend (with counsel approved by Seller) Seller's
Indemnified Parties from and against any and all Losses arising from or related
to Purchaser's failure to obtain any Required Assignment Consent. Additionally,
in respect of any commercial lease affecting the Property, including, without
limitation, any lease for laundry equipment, Seller shall, at no cost or expense
to Seller, cooperate reasonably with Purchaser in Purchaser’s efforts to obtain
on or before Closing any subordination, nondisturbance and attornment agreement
(“Subordination Agreement”) that may be required by any lender to Purchaser as a
condition to funding any loan to be secured by the Property. It is understood
and agreed by Seller and Purchaser that the receipt by Purchaser of such
Subordination Agreement from any such commercial tenant shall not be a condition
to Closing hereunder.

Article IV
TITLE

4.1       Title Documents.

  Within 5 days after the Effective Date, Seller shall cause to be delivered to
Purchaser a standard form commitment ("Title Commitment") to provide an extended
coverage American Land Title Association owner’s title insurance policy for the
Property, using the current policy jacket customarily provided by the Title
Insurer, in an amount equal to the Purchase Price (the "Title Policy"), together
with copies of all instruments identified as exceptions therein (together with
the Title Commitment, referred to herein as the "Title Documents").  Seller
shall be responsible only for payment of the basic premium for the Title
Policy.  Purchaser shall be solely responsible for payment of all other costs
relating to procurement of the Title Commitment, the Title Policy, and any
requested endorsements. 

4.2       Survey.

  Subject to Section 3.5.2, within 5 days after the Effective Date, Seller shall
deliver to Purchaser or make available at the Property any existing survey of
the Property (the "Existing Survey").  Purchaser may, at its sole cost and
expense, order a new or updated survey of the Property either before or after
the Effective Date (such new or updated survey, together with the Existing
Survey, is referred to herein as the "Survey"). 

4.3       Objection and Response Process.

  On or before November 11, 2008 (the "Objection Deadline"), Purchaser shall
give written notice (the "Objection Notice") to the attorneys for Seller of any
matter set forth in the Title Documents or the Survey to which Purchaser objects
(the "Objections").  If Purchaser fails to tender an Objection Notice on or
before the Objection Deadline, Purchaser shall be deemed to have approved and
irrevocably waived any objections to any matters covered by the Title Documents
and the Survey.  On or before November 17, 2008 (the "Response Deadline"),
Seller may, in Seller's sole discretion, give Purchaser notice (the "Response
Notice") of those Objections which Seller is willing to cure, if any.  Seller
shall be entitled to reasonable adjournments of the Closing Date to cure the
Objections.  If Seller fails to deliver a Response Notice by the Response
Deadline, Seller shall be deemed to have elected not to cure or otherwise
resolve any matter set forth in the Objection Notice.  If Purchaser is
dissatisfied with the Response Notice or the lack of Response Notice, Purchaser
may, as its exclusive remedy, exercise its right to terminate this Contract
prior to the expiration of the Feasibility Period in accordance with the
provisions of Section 3.2.  If Purchaser fails to timely exercise such right,
Purchaser shall be deemed to accept the Title Documents and Survey with
resolution, if any, of the Objections set forth in the Response Notice (or if no
Response Notice is tendered, without any resolution of the Objections) and
without any reduction or abatement of the Purchase Price.

4.4       Permitted Exceptions.

  The Deed delivered pursuant to this Contract shall be subject to the
following, all of which shall be deemed "Permitted Exceptions":

4.4.1          All matters shown in the Title Documents and the Survey, other
than (a) those Objections, if any, which Seller has agreed to cure pursuant to
the Response Notice under Section 4.3, (b) mechanics' liens and taxes due and
payable with respect to the period preceding Closing, (c) the standard exception
regarding the rights of parties in possession, which shall be limited to those
parties in possession pursuant to the Leases, and (d) the standard exception
pertaining to taxes, which shall be limited to taxes and assessments payable in
the year in which the Closing occurs and subsequent taxes and assessments;

4.4.2          All Leases;

4.4.3          Applicable zoning and governmental regulations and ordinances;

4.4.4          Any defects in or objections to title to the Property, or title
exceptions or encumbrances, arising by, through or under Purchaser; and

4.4.5          The terms and conditions of this Contract.

4.5       Existing Deed of Trust.

  It is understood and agreed that, whether or not Purchaser gives an Objection
Notice with respect thereto, any deeds of trust and/or mortgages which secure
the Note (collectively, the "Deed of Trust") shall not be deemed Permitted
Exceptions, whether Purchaser gives further written notice of such or not, and
shall be paid off, satisfied, discharged and/or cured from proceeds of the
Purchase Price at Closing.

4.6       Subsequently Disclosed Exceptions.

  If at any time after the expiration of the Feasibility Period, any update to
the Title Commitment discloses any additional item that materially adversely
affects title to the Property which was not disclosed on any version of the
Title Commitment delivered to Purchaser during the Feasibility Period (the "New
Exception"), Purchaser shall have a period of 5 days from the date of its
receipt of such update (the "New Exception Review Period") to review and notify
Seller in writing of Purchaser's approval or disapproval of the New Exception. 
If Purchaser disapproves of the New Exception, Seller may, in Seller's sole
discretion, notify Purchaser as to whether it is willing to cure the New
Exception.  If Seller elects to cure the New Exception, Seller shall be entitled
to reasonable adjournments of the Closing Date to cure the New Exception.  If
Seller fails to deliver a notice to Purchaser within 3 days after the expiration
of the New Exception Review Period, Seller shall be deemed to have elected not
to cure the New Exception.  If Purchaser is dissatisfied with Seller's response,
or lack thereof, Purchaser may, as its exclusive remedy elect either:  (i) to
terminate this Contract, in which event the Deposit shall be promptly returned
to Purchaser or (ii) to waive the New Exception and proceed with the
transactions contemplated by this Contract, in which event Purchaser shall be
deemed to have approved the New Exception.  If Purchaser fails to notify Seller
of its election to terminate this Contract in accordance with the foregoing
clause within 6 days after the expiration of the New Exception Review Period,
Purchaser shall be deemed to have elected to approve and irrevocably waive any
objections to the New Exception.

4.7       Purchaser Financing.

  Purchaser assumes full responsibility to obtain the funds required for
settlement, and Purchaser's acquisition of such funds shall not be a contingency
to the Closing.

4.8       Housing Assistance Program Vouchers.

  Purchaser recognizes and agrees that the Property is and may become the
subject of one or more Housing Assistance Payment voucher (tenant based)
contracts (collectively, the “HAP Contracts”), which regulate Section 8 payments
to the Property under existing vouchers administered by the local housing
authorities (collectively, the “Housing Authority”). Within 5 calendar days
after the Effective Date, Seller agrees to deliver or make available to
Purchaser as part of the Materials, copies of the HAP Contracts which are in
Seller’s possession or reasonable control (subject to Section 3.5.2).  At
Closing, Purchaser either (a) shall assume all obligations under the HAP
Contracts and accept title to the Property subject to the same, or (b) the
existing HAP Contracts shall be terminated, and Purchaser shall enter into
replacement Housing Assistance Payment contracts which are acceptable to the
Housing Authority (either (a) or (b) meaning the “HAP Assumption”).  No later
than 15 days after the Effective Date, Purchaser, at its sole cost and expense,
shall submit all applications, documents, information, materials, and fees to
the Housing Authority, required in order for the Housing Authority to approve
Purchaser’s request for pre-approval as an entity qualified to assume the HAP
Contracts, and shall diligently proceed using its best efforts to obtain such
pre-approval as soon as possible. Purchaser agrees to provide Seller with copies
of such applications no later than 5 Business Days after submittal thereof to
the Housing Authority.  Purchaser shall make such filings with the Housing
Authority, deliver such documents, pay such fees and costs (if any), and pay
such reserves, impounds, escrows and other amounts (if any) post-Closing as
required by the Housing Authority with respect to the HAP Contracts (which may
include, but not be limited to, a change in ownership form, name of the new
owner, name of the property manager, evidence that title to the applicable
Property has transferred and an IRS form W-9). From and after the Effective
Date, Seller shall promptly deliver to Purchaser copies of any new HAP Contracts
entered into by Seller after the Effective Date with respect to the Property. 
The provisions of this Section 4.8 shall survive Closing, and Purchaser shall
accomplish the HAP Assumption after the Closing and Seller shall have no
obligations with respect to such HAP Assumption; provided, however Seller agrees
to reasonably cooperate with Purchaser to accomplish the HAP Assumption (to the
extent necessary) at no out of pocket cost to Seller.

Article V
CLOSING

5.1       Closing Date.

  On or before the expiration of the Feasibility Period, Seller shall deliver to
Purchaser a written notice setting forth the date that the Closing shall occur
(such date, the "Closing Date"); provided, however, that the Closing Date shall
be a Business Day that is not earlier than December 2, 2008 and not later than
January 15, 2009.  The Closing shall occur through an escrow with Escrow Agent,
whereby the Seller, Purchaser and their attorneys need not be physically present
at the Closing and may deliver documents by overnight air courier or other
means. 

5.2       Seller Closing Deliveries.

  No later than 1 Business Day prior to the Closing Date, Seller shall deliver
to Escrow Agent, each of the following items:

5.2.1          Special Warranty Deed (the "Deed") in the form attached as
Exhibit B to Purchaser, subject to the Permitted Exceptions.

5.2.2          A Bill of Sale in the form attached as Exhibit C.

5.2.3          Two (2) originals of a General Assignment in the form attached as
Exhibit D (the "General Assignment").

5.2.4          Two (2) originals of an Assignment of Leases and Security
Deposits in the form attached as Exhibit E (the "Leases Assignment").

5.2.5          A letter in the form attached hereto as Exhibit F prepared and
addressed by Purchaser, and countersigned by Seller, to each of the vendors
under the Terminated Contracts informing them of the termination of such
Terminated Contract as of the Closing Date (subject to any delay in the
effectiveness of such termination pursuant to the express terms of each
applicable Terminated Contract) (the "Vendor Terminations").

5.2.6          Seller's closing statement.

5.2.7          A title affidavit or an indemnity form reasonably acceptable to
Seller, which is sufficient to enable Title Insurer to delete the standard
pre-printed exceptions to the title insurance policy to be issued pursuant to
the Title Commitment.

5.2.8          A certification of Seller's non-foreign status pursuant to
Section 1445 of the Internal Revenue Code of 1986, as amended.

5.2.9          Resolutions, certificates of good standing, and such other
organizational documents as Title Insurer shall reasonably require evidencing
Seller's authority to consummate this transaction.

5.2.10        An updated Rent Roll effective as of a date no more than 3
Business Days prior to the Closing Date; provided, however, that the content of
such updated Rent Roll shall in no event expand or modify the conditions to
Purchaser's obligation to close as specified under Section 8.1.

5.2.11        Intentionally Omitted.

5.2.12        An updated Property Contracts List effective as of a date no more
than 3 Business Days prior to the Closing Date; provided, however, that the
content of such updated Property Contracts List shall in no event expand or
modify the conditions to Purchaser's obligation to close as specified under
Section 8.1.

5.3       Purchaser Closing Deliveries.

  No later than 1 Business Day prior to the Closing Date (except for the balance
of the Purchase Price which is to be delivered at the time specified in Section
2.2.3), Purchaser shall deliver to the Escrow Agent (for disbursement to Seller
upon the Closing) the following items:

5.3.1          The full Purchase Price (with credit for the Deposit), plus or
minus the adjustments or prorations required by this Contract.

5.3.2          A title affidavit or an indemnity form (pertaining to Purchaser's
activity on the Property prior to Closing), reasonably acceptable to Purchaser,
which is sufficient to enable Title Insurer to delete the standard pre-printed
exceptions to the title insurance policy to be issued pursuant to the Title
Commitment. 

5.3.3          Any declaration or other statement which may be required to be
submitted to the local assessor.

5.3.4          Purchaser's closing statement.

5.3.5          Two (2) countersigned counterparts of the General Assignment.

5.3.6          Two (2) countersigned counterparts of the Leases Assignment.

5.3.7          Notification letters to all Tenants prepared and executed by
Purchaser in the form attached hereto as Exhibit G.

5.3.8          The Vendor Terminations.

5.3.9          Any cancellation fees or penalties due to any vendor under any
Terminated Contract as a result of the termination thereof.

5.3.10        Resolutions, certificates of good standing, and such other
organizational documents as Title Insurer shall reasonably require evidencing
Purchaser's authority to consummate this transaction.

5.3.11        Any applicable transfer tax forms or conveyance forms, including,
without limitation, the Real Property Transfer Declaration (TD-1000).

5.4       Closing Prorations and Adjustments.

 

5.4.1          General.  All normal and customarily proratable items, including,
without limitation, collected rents, operating expenses, personal property
taxes, other operating expenses and fees, shall be prorated as of the Closing
Date, Seller being charged or credited, as appropriate, for all of same
attributable to the period up to the Closing Date (and credited for any amounts
paid by Seller attributable to the period on or after the Closing Date, if
assumed by Purchaser) and Purchaser being responsible for, and credited or
charged, as the case may be, for all of the same attributable to the period on
and after the Closing Date.  Seller shall prepare a proration schedule (the
"Proration Schedule") of the adjustments described in this Section 5.4 and shall
deliver such Proration Schedule to both Purchaser and the Escrow Agent no later
than three (3) Business Days prior to the scheduled Closing Date. 

5.4.2          Operating Expenses.  All of the operating, maintenance, taxes
(other than real estate taxes), and other expenses incurred in operating the
Property that Seller customarily pays, and any other costs incurred in the
ordinary course of business for the management and operation of the Property,
shall be prorated on an accrual basis.  Seller shall pay all such expenses that
accrue prior to the Closing Date and Purchaser shall pay all such expenses that
accrue from and after the Closing Date.

5.4.3          Utilities.  The final readings and final billings for utilities
will be made if possible as of the Closing Date, in which case Seller shall pay
all such bills as of the Closing Date and no proration shall be made at the
Closing with respect to utility bills.  Otherwise, a proration shall be made
based upon the parties' reasonable good faith estimate.  Seller shall be
entitled to the return of any deposit(s) posted by it with any utility company,
and Seller shall notify each utility company serving the Property to terminate
Seller's account, effective as of noon on the Closing Date.

5.4.4          Real Estate Taxes.  Any real estate ad valorem or similar taxes
for the Property, or any installment of assessments payable in installments
which installment is payable in the calendar year of Closing, shall be prorated
to the date of Closing, based upon actual days involved.  The proration of real
property taxes or installments of assessments shall be based upon the assessed
valuation and tax rate figures (assuming payment at the earliest time to allow
for the maximum possible discount) for the year in which the Closing occurs to
the extent the same are available; provided, however, that in the event that
actual figures (whether for the assessed value of the Property or for the tax
rate) for the year of Closing are not available at the Closing Date, the
proration shall be made using figures from the preceding year (assuming payment
at the earliest time to allow for the maximum possible discount).  The proration
of real property taxes or installments of assessments shall be final and not
subject to re-adjustment after Closing. 

5.4.5          Property Contracts.  Purchaser shall assume at Closing the
obligations under the Property Contracts assumed by Purchaser (other than the
Terminated Contacts, if any); however, operating expenses shall be prorated
under Section 5.4.2.

5.4.6          Leases.

5.4.6.1       All collected rent (whether fixed monthly rentals, additional
rentals, escalation rentals, retroactive rentals, operating cost pass-throughs
or other sums and charges payable by Tenants under the Leases), income and
expenses from any portion of the Property shall be prorated as of the Closing
Date.  Purchaser shall receive all collected rent and income attributable to
dates from and after the Closing Date.  Seller shall receive all collected rent
and income attributable to dates prior to the Closing Date.  Notwithstanding the
foregoing, no prorations shall be made in relation to either (a) non-delinquent
rents which have not been collected as of the Closing Date, or (b) delinquent
rents existing, if any, as of the Closing Date (the foregoing (a) and (b)
referred to herein as the “Uncollected Rents”).  In adjusting for Uncollected
Rents, no adjustments shall be made in Seller’s favor for rents which have
accrued and are unpaid as of the Closing, but Purchaser shall pay Seller such
accrued Uncollected Rents as and when collected by Purchaser.  Purchaser agrees
to bill Tenants of the Property for all Uncollected Rents and to take reasonable
actions to collect Uncollected Rents.  Notwithstanding the foregoing,
Purchaser’s obligation to collect Uncollected Rents shall be limited to
Uncollected Rents of not more than 90 days past due, and Purchaser’s collection
of rents shall be applied, first, towards current rent due and owing under the
Leases, and, second, to Uncollected Rents.  After the Closing, Seller shall
continue to have the right, but not the obligation, in its own name, to demand
payment of and to collect Uncollected Rents owed to Seller by any Tenant, which
right shall include, without limitation, the right to continue or commence legal
actions or proceedings against any Tenant and the delivery of the Leases
Assignment shall not constitute a waiver by Seller of such right; provided
however, that the foregoing right of Seller shall be limited to actions seeking
monetary damages and, in no event, shall Seller seek to evict any Tenants in any
action to collect Uncollected Rents.  Purchaser agrees to cooperate reasonably
with Seller in connection with all efforts by Seller to collect such Uncollected
Rents and to take all steps, whether before or after the Closing Date, as may be
reasonably necessary to carry out the intention of the foregoing, including,
without limitation, the delivery to Seller, within 7 days after a written
request, of any relevant books and records (including, without limitation, rent
statements, receipted bills and copies of tenant checks used in payment of such
rent), the execution of any and all consents or other documents, and the
undertaking of any act reasonably necessary for the collection of such
Uncollected Rents by Seller; provided, however, that Purchaser’s obligation to
cooperate with Seller pursuant to this sentence shall not obligate Purchaser to
terminate any Tenant lease with an existing Tenant or evict any existing Tenant
from the Property.

5.4.6.2       At Closing, Purchaser shall receive a credit against the Purchase
Price in an amount equal to the received and unapplied balance of all cash (or
cash equivalent) Tenant Deposits, including, but not limited to, security,
damage or other refundable deposits paid by any of the Tenants to secure their
respective obligations under the Leases, together, in all cases, with any
interest payable to the Tenants thereunder as may be required by their
respective Tenant Lease or state law (the “Tenant Security Deposit Balance”). 
Any cash (or cash equivalents) held by Seller which constitutes the Tenant
Security Deposit Balance shall be retained by Seller in exchange for the
foregoing credit against the Purchase Price and shall not be transferred by
Seller pursuant to this Contract (or any of the documents delivered at Closing),
but the obligation with respect to the Tenant Security Deposit Balance
nonetheless shall be assumed by Purchaser.  The Tenant Security Deposit Balance
shall not include any non-refundable deposits or fees paid by Tenants to Seller,
either pursuant to the Leases or otherwise. 

5.4.7          Insurance.  No proration shall be made in relation to insurance
premiums and insurance policies will not be assigned to Purchaser.  Seller shall
have the risk of loss of the Property until 11:59 p.m. the day prior to the
Closing Date, after which time the risk of loss shall pass to Purchaser and
Purchaser shall be responsible for obtaining its own insurance thereafter.

5.4.8          Employees.  All of Seller's and Seller's manager's on-site
employees shall have their employment at the Property terminated as of the
Closing Date.

5.4.9          Closing Costs.  Purchaser shall pay any transfer (including,
without limitation, the State documentary fee), sales, use, gross receipts or
similar taxes, the cost of recording any instruments required to discharge any
liens or encumbrances against the Property, any fees for recording the Deed and
any other conveyance forms required to be recorded or filed under local law or
custom, any premiums or fees required to be paid by Purchaser with respect to
the Title Policy pursuant to Section 4.1 (other than the base premium for the
Title Policy), and one-half of the customary closing costs of the Escrow Agent. 
Seller shall pay the base premium for the Title Policy and one-half of the
customary closing costs of the Escrow Agent. 

5.4.10        Utility Contracts.  If Seller has entered into an agreement for
the purchase of electricity, gas or other utility service for the Property or a
group of properties (including the Property) (a "Utility Contract"), or an
affiliate of Seller has entered into a Utility Contract, then, at the option of
Seller, either (a) Purchaser either shall assume the Utility Contract with
respect to the Property, or (b) the reasonably calculated costs of the Utility
Contract attributable to the Property from and after the Closing shall be paid
to Seller at the Closing and Seller shall remain responsible for payments under
the Utility Contract.

5.4.11        Possession.  Possession of the Property, subject to the Leases,
Property Contracts, other than Terminated Contracts, and Permitted Exceptions,
shall be delivered to Purchaser at the Closing upon release from escrow of all
items to be delivered by Purchaser pursuant to Section 5.3.  To the extent
reasonably available to Seller, originals or copies of the Leases and Property
Contracts, lease files, warranties, guaranties, operating manuals, keys to the
property, and Seller's books and records (other than proprietary information)
(collectively, "Seller's Property-Related Files and Records") regarding the
Property shall be made available to Purchaser at the Property after the
Closing.  Purchaser agrees, for a period of not less than three (3) years after
the Closing (the "Records Hold Period"), to (a) provide and allow Seller
reasonable access to Seller's Property-Related Files and Records for purposes of
inspection and copying thereof at Seller’s sole cost and expense, and (b)
reasonably maintain and preserve Seller's Property-Related Files and Records. 
If at any time after the Records Hold Period, Purchaser desires to dispose of
Seller's Property-Related Files and Records, Purchaser must first provide Seller
prior written notice (the "Records Disposal Notice").  Seller shall have a
period of 30 days after receipt of the Records Disposal Notice to enter the
Property (or such other location where such records are then stored) and remove
or copy, at Seller’s sole cost and expense, those of Seller's Property-Related
Files and Records that Seller desires to retain.

5.5       Post Closing Adjustments.

  Purchaser or Seller may request that Purchaser and Seller undertake to
re-adjust any item on the Proration Schedule (or any item omitted therefrom),
with the exception of real property taxes which shall be final and not subject
to readjustment, in accordance with the provisions of Section 5.4 of this
Contract; provided, however, that neither party shall have any obligation to
re-adjust any items (a) after the expiration of 60 days after Closing, or (b)
subject to such 60-day period, unless such items exceed $5,000.00 in magnitude
(either individually or in the aggregate). 

Article VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER

6.1       Seller's Representations.

  Except, in all cases, for any fact, information or condition disclosed in the
Title Documents, the Permitted Exceptions, the Property Contracts, or the
Materials, or which is otherwise known by Purchaser prior to the Closing, Seller
represents and warrants to Purchaser the following (collectively, the "Seller's
Representations") as of the Effective Date and as of the Closing Date; provided
that Purchaser's remedies if any such Seller's Representations are untrue as of
the Closing Date are limited to those set forth in Section 8.1:

6.1.1          Seller is validly existing and in good standing under the laws of
the state of its formation set forth in the initial paragraph of this Contract;
and, subject to Section 8.2.4, has or at the Closing shall have the entity power
and authority to sell and convey the Property and to execute the documents to be
executed by Seller and prior to the Closing will have taken as applicable, all
corporate, partnership, limited liability company or equivalent entity actions
required for the execution and delivery of this Contract, and the consummation
of the transactions contemplated by this Contract.  The compliance with or
fulfillment of the terms and conditions hereof will not conflict with, or result
in a breach of, the terms, conditions or provisions of, or constitute a default
under, any contract to which Seller is a party or by which Seller is otherwise
bound, which conflict, breach or default would have a material adverse affect on
Seller’s ability to consummate the transaction contemplated by this Contract or
on the Property.  Subject to Section 8.2.4, this Contract is a valid and binding
agreement against Seller in accordance with its terms;

6.1.2          Seller is not a “foreign person,” as that term is used and
defined in the Internal Revenue Code, Section 1445, as amended;

6.1.3          Except for (a) any actions by Seller to evict Tenants under the
Leases, or (b) any matter covered by Seller’s current insurance policy(ies), to
Seller’s knowledge, there are no material actions, proceedings, litigation or
governmental investigations or condemnation actions either pending or threatened
against the Property, which will adversely impact Seller’s ability to convey the
Property;

6.1.4          To Seller's knowledge, Seller has not received any written notice
from a governmental agency of any uncured material violations of any federal,
state, county or municipal law, ordinance, order, regulation or requirement
affecting the Property;

6.1.5          To Seller's knowledge, Seller has not received any written notice
of any material default by Seller under any of the Property Contracts that will
not be terminated on the Closing Date;

6.1.6          To Seller's knowledge, the Rent Roll (as updated pursuant to
Section 5.2.10) is accurate in all material respects;

6.1.7          To Seller's knowledge, the Property Contracts List (as updated
pursuant to Section 5.2.12) is accurate in all material respects;

6.1.8          Seller has not, and, as of the Closing, shall not have (A) made a
general assignment for the benefit of creditors, (B) filed any voluntary
petition in bankruptcy or suffered the filing of any involuntary petition by
Seller’s creditors, (C) suffered the appointment of a receiver to take
possession of all, or substantially all, of Seller’s assets, which remains
pending as of such time, (D) suffered the attachment or other judicial seizure
of all, or substantially all, of Seller’s assets, which remains pending as of
such time, (E) admitted in writing its inability to pay its debts as they come
due, or (F) made an offer of settlement, extension or composition to its
creditors generally; and

6.1.9          To Seller’s knowledge, there are no condemnation proceedings
pending or threatened that would result in the taking of any portion of the
Property.  To Seller’s knowledge, Seller has not received any written notice of
any special assessment proceedings affecting the Property.

6.2       AS-IS.

  Except for Seller's Representations, the Property is expressly purchased and
sold "AS IS," "WHERE IS," and "WITH ALL FAULTS."  The Purchase Price and the
terms and conditions set forth herein are the result of arm's-length bargaining
between entities familiar with transactions of this kind, and said price, terms
and conditions reflect the fact that Purchaser shall have the benefit of, and,
except for Seller’s Representations, is not relying upon, any information
provided by Seller or Broker or statements, representations or warranties,
express or implied, made by or enforceable directly against Seller or Broker,
including, without limitation, any relating to the value of the Property, the
physical or environmental condition of the Property, any state, federal, county
or local law, ordinance, order or permit; or the suitability, compliance or lack
of compliance of the Property with any regulation, or any other attribute or
matter of or relating to the Property (other than any covenants of title
contained in the Deed conveying the Property and Seller's Representations). 
Purchaser agrees that Seller shall not be responsible or liable to Purchaser for
any defects, errors or omissions, or on account of any conditions affecting the
Property.  Purchaser, its successors and assigns, and anyone claiming by,
through or under Purchaser, hereby fully releases Seller's Indemnified Parties
from, and irrevocably waives its right to maintain, any and all claims and
causes of action that it or they may now have or hereafter acquire against
Seller's Indemnified Parties with respect to any and all Losses arising from or
related to any defects, errors, omissions or other conditions affecting the
Property except, subject to the terms of set forth in Section 6.3 below, for
claims or causes of action arising from the fraud or misrepresentation of
Seller.  Purchaser represents and warrants that, as of the date hereof and as of
the Closing Date, it has and shall have reviewed and conducted such independent
analyses, studies (including, without limitation, environmental studies and
analyses concerning the presence of lead, asbestos, water intrusion and/or
fungal growth and any resulting damage, PCBs and radon in and about the
Property), reports, investigations and inspections as it deems appropriate in
connection with the Property.  If Seller  provides or has provided any
documents, summaries, opinions or work product of consultants, surveyors,
architects, engineers, title companies, governmental authorities or any other
person or entity with respect to the Property, including, without limitation,
the offering prepared by Broker, Purchaser and Seller agree that Seller has done
so or shall do so only for the convenience of both parties, subject to Seller’s
Representations, Purchaser shall not rely thereon and the reliance by Purchaser
upon any such documents, summaries, opinions or work product shall not create or
give rise to any liability of or against Seller's Indemnified Parties. 
Purchaser acknowledges and agrees that, except for Seller’s Representations, no
representation has been made and no responsibility is assumed by Seller with
respect to current and future applicable zoning or building code requirements or
the compliance of the Property with any other laws, rules, ordinances or
regulations, the financial earning capacity or expense history of the Property,
the continuation of contracts, continued occupancy levels of the Property, or
any part thereof, or the continued occupancy by tenants of any Leases or,
without limiting any of the foregoing, occupancy at Closing.  Prior to Closing,
Seller shall have the right, but not the obligation, to enforce its rights
against any and all Property occupants, guests or tenants.  Purchaser agrees
that the departure or removal, prior to Closing, of any of such guests,
occupants or tenants shall not be the basis for, nor shall it give rise to, any
claim on the part of Purchaser, nor shall it affect the obligations of Purchaser
under this Contract in any manner whatsoever; and Purchaser shall close title
and accept delivery of the Deed with or without such tenants in possession and
without any allowance or reduction in the Purchase Price under this Contract. 
Purchaser hereby releases Seller from any and all claims and liabilities
relating to the foregoing matters, except, subject to the terms of set forth in
Section 6.3 below, for claims and liabilities arising from or in any way
connected with the fraud or misrepresentation of Seller. 

6.3       Survival of Seller's Representations.

  Seller and Purchaser agree that Seller's Representations shall survive Closing
for a period of 6 months (the "Survival Period").  Seller shall have no
liability after the Survival Period with respect to Seller's Representations
contained herein except to the extent that Purchaser has requested arbitration
against Seller during the Survival Period for breach of any of Seller's
Representations.  Under no circumstances shall Seller be liable to Purchaser for
more than $150,000 in any individual instance or in the aggregate for all
breaches of Seller's Representations, nor shall Purchaser be entitled to bring
any claim for a breach of Seller's Representations unless the claim for damages
(either in the aggregate or as to any individual claim) by Purchaser exceeds
$5,000.  In the event that Seller breaches any representation contained in
Section 6.1 and Purchaser had knowledge of such breach prior to the Closing
Date, and elected to close regardless, Purchaser shall be deemed to have waived
any right of recovery, and Seller shall not have any liability in connection
therewith.

6.4       Definition of Seller's Knowledge.

  Any representations and warranties made "to the knowledge of Seller" shall not
be deemed to imply any duty of inquiry.  For purposes of this Contract, the term
Seller's "knowledge" shall mean and refer only to actual knowledge of the
Designated Representative of the Seller and shall not be construed to refer to
the knowledge of any other partner, officer, director, agent, employee or
representative of the Seller, or any affiliate of the Seller, or to impose upon
such Designated Representative any duty to investigate the matter to which such
actual knowledge or the absence thereof pertains, or to impose upon such
Designated Representative any individual personal liability.  As used herein,
the term Designated Representative shall refer to Kendra Miller, who is the
Regional Property Manager handling this Property (the "Regional Property
Manager"). 

6.5       Representations and Warranties of Purchaser.

  For the purpose of inducing Seller to enter into this Contract and to
consummate the sale and purchase of the Property in accordance herewith,
Purchaser represents and warrants to Seller the following as of the Effective
Date and as of the Closing Date:

6.5.1          Purchaser is a corporation duly organized, validly existing and
in good standing under the laws of the State of California.

6.5.2          Purchaser, acting through any of its or their duly empowered and
authorized officers or members, has all necessary entity power and authority to
own and use its properties and to transact the business in which it is engaged,
and has full power and authority to enter into this Contract, to execute and
deliver the documents and instruments required of Purchaser herein, and to
perform its obligations hereunder; and no consent of any of Purchaser's
partners, directors, officers or members are required to so empower or authorize
Purchaser.  The compliance with or fulfillment of the terms and conditions
hereof will not conflict with, or result in a breach of, the terms, conditions
or provisions of, or constitute a default under, any contract to which Purchaser
is a party or by which Purchaser is otherwise bound, which conflict, breach or
default would have a material adverse affect on Purchaser's ability to
consummate the transaction contemplated by this Contract.  This Contract is a
valid and binding agreement against Purchaser in accordance with its terms.

6.5.3          No pending or, to the knowledge of Purchaser, threatened
litigation exists which if determined adversely would restrain the consummation
of the transactions contemplated by this Contract or would declare illegal,
invalid or non-binding any of Purchaser's obligations or covenants to Seller.

6.5.4          Other than Seller's Representations, Purchaser has not relied on
any representation or warranty made by Seller or any representative of Seller
(including, without limitation, Broker) in connection with this Contract and the
acquisition of the Property.

6.5.5          The Broker and its affiliates do not, and will not at the
Closing, have any direct or indirect legal, beneficial, economic or voting
interest in Purchaser (or in an assignee of Purchaser, which pursuant to Section
13.3, acquires the Property at the Closing), nor has Purchaser or any affiliate
of Purchaser granted (as of the Effective Date or the Closing Date) the Broker
or any of its affiliates any right or option to acquire any direct or indirect
legal, beneficial, economic or voting interest in Purchaser.

6.5.6          Purchaser is not a Prohibited Person.

6.5.7          To Purchaser's knowledge, none of its investors, affiliates or
brokers or other agents (if any), acting or benefiting in any capacity in
connection with this Contract is a Prohibited Person.

6.5.8          The funds or other assets Purchaser will transfer to Seller under
this Contract are not the property of, or beneficially owned, directly or
indirectly, by a Prohibited Person.

6.5.9          The funds or other assets Purchaser will transfer to Seller under
this Contract are not the proceeds of specified unlawful activity as defined by
18 U.S.C. § 1956(c)(7).

6.6       Definition of Purchaser’s Knowledge.

  Any representations and warranties made “to the knowledge of Purchaser” shall
not be deemed to imply any duty of inquiry.  For purposes of this Contract,
including, without limitation, the provisions of Section 6.5 above, the term
Purchaser’s “knowledge” shall mean and refer only to actual knowledge of Kurt E.
Houtkooper or David Nelson and shall not be construed to refer to the knowledge
of any other partner, officer, director, agent, employee or representative of
Purchaser, or any affiliate of Purchaser, or to impose upon Kurt E. Houtkooper
or David Nelson any duty to investigate the matter to which such actual
knowledge or the absence thereof pertains, or to impose upon Kurt E. Houtkooper
or upon David Nelson any individual personal liability.

Article VII
OPERATION OF THE PROPERTY

7.1       Leases and Property Contracts.

  During the period of time from the Effective Date to the Closing Date, in the
ordinary course of business Seller may enter into new Property Contracts, new
Leases, renew existing Leases or modify, terminate or accept the surrender or
forfeiture of any of the Leases, modify any Property Contracts, or institute and
prosecute any available remedies for default under any Lease or Property
Contract without first obtaining the written consent of Purchaser; provided,
however, Seller agrees that (a) Seller may only enter into any such new Property
Contract if it is terminable on not more than thirty (30) days’ prior notice,
and (b) no new or renewed Leases shall have a term in excess of 1 year without
the prior written consent of Purchaser, which consent shall not be unreasonably
withheld, conditioned or delayed.   Seller shall terminate at or prior to the
Closing, at no cost or expense to Purchaser, any and all management agreements
affecting the Property.  Seller shall use commercially reasonable efforts to
deliver all apartment units which are vacant as of the Closing Date (each, a
"Vacant Unit") in Rent Ready Condition (as hereinafter defined).  Not less
than three (3) Business Days prior to the Closing Date, Seller and Purchaser
shall jointly inspect the Property and shall mutually agree on a list of the
Vacant Units, which list shall specify those Vacant Units that are not in Rent
Ready Condition. At Closing, Purchaser shall receive a credit against the
Purchase Price in the amount of Five Hundred Dollars ($500) for each Vacant Unit
which is not in Rent Ready Condition as of the Closing. For purposes hereof, the
term "Rent Ready Condition" shall mean interior carpets have been shampooed,
interior walls have been freshly painted, kitchen appliances (and water heaters
and HVAC to the extent such items serve only the individual Vacant Unit(s)) are
in working order, and there is no material damage to the doors, walls, ceilings,
floors and windows inside such Vacant Units..

7.2       General Operation of Property.

  Except as specifically set forth in this Article VII, Seller shall operate the
Property after the Effective Date in the ordinary course of business, and except
as necessary in the Seller's sole discretion to address (a) any life or safety
issue at the Property or (b) any other matter which in Seller's reasonable
discretion materially adversely affects the use, operation or value of the
Property, Seller will not make any material alterations to the Property or
remove any material Fixtures and Tangible Personal Property without the prior
written consent of Purchaser which consent shall not be unreasonably withheld,
denied or delayed.

7.3       Liens.

  Other than utility easements and temporary construction easements granted by
Seller in the ordinary course of business, Seller covenants that it will not
voluntarily create or cause any lien or encumbrance to attach to the Property
between the Effective Date and the Closing Date (other than Leases and Property
Contracts as provided in Section 7.1) unless Purchaser approves such lien or
encumbrance in writing, which approval shall not be unreasonably withheld or
delayed.  If Purchaser approves any such subsequent lien or encumbrance, the
same shall be deemed a Permitted Encumbrance for all purposes hereunder. 

Article VIII
CONDITIONS PRECEDENT TO CLOSING

8.1       Purchaser's Conditions to Closing.

  Without limiting the rights of Purchaser elsewhere provided for in this
Contract, Purchaser's obligation to close under this Contract, shall be subject
to and conditioned upon the fulfillment of the following conditions precedent:

8.1.1          All of the documents required to be delivered by Seller to
Purchaser at the Closing pursuant to the terms and conditions hereof shall have
been delivered;

8.1.2          Each of Seller's Representations shall be true in all material
respects as of the Closing Date;

8.1.3          Seller shall have complied with, fulfilled and performed in all
material respects each of the covenants, terms and conditions to be complied
with, fulfilled or performed by Seller hereunder; and

8.1.4          Neither Seller nor Seller's member shall be a debtor in any
bankruptcy proceeding nor shall have been in the last 6 months a debtor in any
bankruptcy proceeding.

8.1.5          There shall not be pending or, to the knowledge of either
Purchaser or Seller, any litigation or threatened litigation which, if
determined adversely, would restrain, in all material respects,  the
consummation of any of the transactions contemplated by this Contract or declare
illegal, invalid or nonbinding any of the material covenants or material
obligations of Seller.

Notwithstanding anything to the contrary, there are no other conditions on
Purchaser's obligation to Close except as expressly set forth in this Section
8.1.  If any condition set forth in Sections 8.1.1, 8.1.3 or 8.1.4 is not met,
Purchaser may (a) waive any of the foregoing conditions and proceed to Closing
on the Closing Date with no offset or deduction from the Purchase Price, or (b)
if such failure constitutes a default by Seller, exercise any of its remedies
pursuant to Section 10.2.  If the condition set forth in Section 8.1.2 or 8.1.5
is not met, Seller shall not be in default pursuant to Section 10.2, and
Purchaser may, as its sole and exclusive remedy, (i) notify Seller of
Purchaser's election to terminate this Contract and receive a return of the
Deposit from the Escrow Agent, or (ii) waive such condition and proceed to
Closing on the Closing Date with no offset or deduction from the Purchase
Price. 

8.2       Seller's Conditions to Closing.

  Without limiting any of the rights of Seller elsewhere provided for in this
Contract, Seller's obligation to close with respect to conveyance of the
Property under this Contract shall be subject to and conditioned upon the
fulfillment of the following conditions precedent:

8.2.1          All of the documents and funds required to be delivered by
Purchaser to Seller at the Closing pursuant to the terms and conditions hereof
shall have been delivered;

8.2.2          Each of the representations, warranties and covenants of
Purchaser contained herein shall be true in all material respects as of the
Closing Date;

8.2.3          Purchaser shall have complied with, fulfilled and performed in
all material respects each of the covenants, terms and conditions to be complied
with, fulfilled or performed by Purchaser hereunder;

8.2.4          Seller shall have received all consents, documentation and
approvals necessary to consummate and facilitate the transactions contemplated
hereby, including, without limitation, a tax free exchange pursuant to Section
13.18 (and the amendment of Seller's (or Seller's affiliates') partnership or
other organizational documents in connection therewith), (a) from Seller's
partners, members, managers, shareholders or directors to the extent required by
Seller's (or Seller's affiliates') organizational documents, and (b) as required
by law;

8.2.5          There shall not be pending or, to the knowledge of either
Purchaser or Seller, any litigation or threatened litigation which, if
determined adversely, would restrain the consummation of any of the transactions
contemplated by this Contract or declare illegal, invalid or nonbinding any of
the covenants or obligations of the Purchaser; and

If any of the foregoing conditions to Seller's obligation to close with respect
to conveyance of the Property under this Contract are not met, Seller may (a)
waive any of the foregoing conditions and proceed to Closing on the Closing
Date, or (b) terminate this Contract, and, if such failure constitutes a default
by Purchaser, exercise any of its remedies under Section 10.1. 

Article IX
BROKERAGE

9.1       Indemnity.

  Seller represents and warrants to Purchaser that it has dealt only with CB
Richard Ellis-Capital Markets, 2415 E. Camelback Road, Phoenix, AZ 85016,
Attention: Sean Cunningham ("Broker") in connection with this Contract.  Seller
and Purchaser each represents and warrants to the other that, other than Broker,
it has not dealt with or utilized the services of any other real estate broker,
sales person or finder in connection with this Contract, and each party agrees
to indemnify, hold harmless, and, if requested in the sole and absolute
discretion of the indemnitee, defend (with counsel approved by the indemnitee)
the other party from and against all Losses relating to brokerage commissions
and finder's fees arising from or attributable to the acts or omissions of the
indemnifying party. 

9.2       Broker Commission.

  If the Closing occurs, Seller agrees to pay Broker a commission according to
the terms of a separate contract.  Broker shall not be deemed a party or third
party beneficiary of this Contract.  As a condition to Seller's obligation to
pay the commission, Broker shall execute the signature page for Broker attached
hereto solely for purposes of confirming the matters set forth therein.

Article X
DEFAULTS AND REMEDIES

10.1     Purchaser Default.

  If Purchaser defaults in its obligations hereunder to (a) deliver the Initial
Deposit or Additional Deposit (or any other deposit or payment required of
Purchaser hereunder), (b) deliver to the Seller the deliveries specified under
Section 5.3 on the date required thereunder, or (c) deliver the Purchase Price
at the time required by Section 2.2.3 and close on the purchase of the Property
on the Closing Date, then, immediately and without the right to receive notice
or to cure pursuant to Section 2.3.3, Purchaser shall forfeit the Deposit, and
the Escrow Agent shall deliver the Deposit to Seller, and neither party shall be
obligated to proceed with the purchase and sale of the Property.  If, Purchaser
defaults in any of its other representations, warranties or obligations under
this Contract, and such default continues for more than 10 days after written
notice from Seller, then Purchaser shall forfeit the Deposit, and the Escrow
Agent shall deliver the Deposit to Seller, and neither party shall be obligated
to proceed with the purchase and sale of the Property.  The Deposit is
liquidated damages and recourse to the Deposit is, except for Purchaser's
indemnity and confidentiality obligations hereunder, Seller's sole and exclusive
remedy for Purchaser's failure to perform its obligation to purchase the
Property or breach of a representation or warranty.  Seller expressly waives the
remedies of specific performance and additional damages for such default by
Purchaser.  SELLER AND PURCHASER ACKNOWLEDGE THAT SELLER'S DAMAGES WOULD BE
DIFFICULT TO DETERMINE, AND THAT THE DEPOSIT IS A REASONABLE ESTIMATE OF
SELLER'S DAMAGES RESULTING FROM A DEFAULT BY PURCHASER IN ITS OBLIGATION TO
PURCHASE THE PROPERTY.  SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION
10.1 IS INTENDED TO AND DOES LIQUIDATE THE AMOUNT OF DAMAGES DUE SELLER, AND
SHALL BE SELLER'S EXCLUSIVE REMEDY AGAINST PURCHASER, BOTH AT LAW AND IN EQUITY,
ARISING FROM OR RELATED TO A BREACH BY PURCHASER OF ITS OBLIGATION TO CONSUMMATE
THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT, OTHER THAN WITH RESPECT TO
PURCHASER'S INDEMNITY AND CONFIDENTIALITY OBLIGATIONS HEREUNDER.

10.2     Seller Default.

  If Seller, prior to the Closing, defaults in its covenants, or obligations
under this Contract, including to sell the Property as required by this Contract
and such default continues for more than 10 days after written notice from
Purchaser, then, at Purchaser's election and as Purchaser's sole and exclusive
remedy, either (a) this Contract shall terminate, and all payments and things of
value, including the Deposit, provided by Purchaser hereunder shall be returned
to Purchaser and Purchaser may recover, as its sole recoverable damages (but
without limiting its right to receive a refund of the Deposit), its direct and
actual out-of-pocket expenses and costs (documented by paid invoices to third
parties) in connection with this transaction, which damages shall not exceed
$35,000 in aggregate, provided, however, (i) if such default is solely as a
result of Seller’s failure to obtain by the Closing Date the consent of the
required number of members or limited partners, as the case may be, to
consummate the transactions contemplated herein and (ii) Purchaser is not
otherwise in default under this Contract and is ready, willing and able to
consummate the Closing on the Closing Date, then the amount of direct and actual
out-of-pocket expenses and costs that Purchaser may recover as a result of such
default shall not exceed $150,000 in the aggregate, or (b) subject to the
conditions below, Purchaser may seek specific performance of Seller’s obligation
to deliver the Deed pursuant to this Contract (but not damages).  Purchaser may
seek specific performance of Seller's obligation to deliver the Deed pursuant to
this Contract only if, as a condition precedent to initiating such litigation
for specific performance, Purchaser first shall (i) deliver all Purchaser
Closing documents to Escrow Agent in accordance with the requirements of this
Contract, including, without limitation, Sections 2.2.3 and 5.3 (with the
exception of Section 5.3.1); (ii) not otherwise be in default under this
Contract; and (iii) file suit therefor with the court on or before the 90th day
after the Closing Date; if Purchaser fails to file an action for specific
performance within 90 days after the Closing Date, then Purchaser shall be
deemed to have elected to terminate the Contract in accordance with subsection
(a) above.  Purchaser agrees that it shall promptly deliver to Seller an
assignment of all of Purchaser's right, title and interest in and to (together
with possession of) all plans, studies, surveys, reports, and other materials
paid for with the out-of-pocket expenses reimbursed by Seller pursuant to the
foregoing sentence.  SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION 10.2
IS INTENDED TO AND DOES LIMIT THE AMOUNT OF DAMAGES DUE PURCHASER AND THE
REMEDIES AVAILABLE TO PURCHASER, AND SHALL BE PURCHASER'S EXCLUSIVE REMEDY
AGAINST SELLER, BOTH AT LAW AND IN EQUITY ARISING FROM OR RELATED TO A BREACH BY
SELLER OF ITS REPRESENTATIONS, WARRANTIES, OR COVENANTS OR ITS OBLIGATION TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT.  UNDER NO
CIRCUMSTANCES MAY PURCHASER SEEK OR BE ENTITLED TO RECOVER ANY SPECIAL,
CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR INDIRECT DAMAGES, ALL OF WHICH PURCHASER
SPECIFICALLY WAIVES, FROM SELLER FOR ANY BREACH BY SELLER, OF ITS
REPRESENTATIONS, WARRANTIES, OR COVENANTS OR ITS OBLIGATIONS UNDER THIS
CONTRACT.  PURCHASER SPECIFICALLY WAIVES THE RIGHT TO FILE ANY LIS PENDENS OR
ANY LIEN AGAINST THE PROPERTY UNLESS AND UNTIL IT HAS IRREVOCABLY ELECTED TO
SEEK SPECIFIC PERFORMANCE OF THIS CONTRACT AND HAS FILED AN ACTION SEEKING SUCH
REMEDY.

Article XI
RISK OF LOSS OR CASUALTY

11.1     Major Damage.

  In the event that the Property is damaged or destroyed by fire or other
casualty prior to Closing, and the cost for demolition, site cleaning,
restoration, replacement, or other repairs (collectively, the "Repairs") is more
than $250,000, then Seller shall have no obligation to make such Repairs, and
shall notify Purchaser in writing of such damage or destruction (the "Damage
Notice").  Within 10 days after Purchaser's receipt of the Damage Notice,
Purchaser may elect at its option to terminate this Contract by delivering
written notice to Seller in which event the Deposit shall be refunded to
Purchaser.  In the event Purchaser fails to terminate this Contract within the
foregoing 10-day period, this transaction shall be closed in accordance with
Section 11.3 below.

11.2     Minor Damage.

  In the event that the Property is damaged or destroyed by fire or other
casualty prior to the Closing, and the cost of Repairs is equal to or less than
$250,000, this transaction shall be closed in accordance with Section 11.3,
notwithstanding such casualty.  In such event, Seller may at its election
endeavor to make such Repairs to the extent of any recovery from insurance
carried on the Property, if such Repairs can be reasonably effected before the
Closing.  Regardless of Seller's election to commence such Repairs, or Seller's
ability to complete such Repairs prior to Closing, this transaction shall be
closed in accordance with Section 11.3 below.

11.3     Closing.

  In the event Purchaser fails to terminate this Contract following a casualty
as set forth in Section 11.1, or in the event of a casualty as set forth in
Section 11.2, then this transaction shall be closed in accordance with the terms
of this Contract, at Seller's election, either (i) for the full Purchase Price,
notwithstanding any such casualty, in which case Purchaser shall, at Closing,
execute and deliver an assignment and assumption (in a form reasonably required
by Seller) of Seller's rights and obligations with respect to the insurance
claim related to such casualty, and thereafter Purchaser shall receive all
insurance proceeds pertaining to such claim, less any amounts which may already
have been spent by Seller for Repairs (plus a credit against the Purchase Price
at Closing in the amount of any deductible payable by Seller in connection
therewith); or (ii) for the full Purchase Price less a credit to Purchaser in
the amount necessary to complete such Repairs (less any amounts which may
already have been spent by Seller for Repairs).

11.4.    Repairs.

  To the extent that Seller elects to commence any Repairs prior to Closing,
then Seller shall be entitled to receive and apply available insurance proceeds
to any portion of such Repairs completed or installed prior to Closing, with
Purchaser being responsible for completion of such Repairs after Closing.  To
the extent that any Repairs have been commenced prior to Closing, then the
Property Contracts shall include, and Purchaser shall assume at Closing, all
construction and other contracts entered into by Seller in connection with such
Repairs. 

Article XII
EMINENT DOMAIN

12.1     Eminent Domain.

  In the event that, at the time of Closing, any material part of the Property
is (or previously has been) acquired, or is about to be acquired, by any
governmental agency by the powers of eminent domain or transfer in lieu thereof
(or in the event that at such time there is any notice of any such acquisition
or intent to acquire by any such governmental agency), Purchaser shall have the
right, at Purchaser's option, to terminate this Contract by giving written
notice within 10 days after Purchaser's receipt from Seller of notice of the
occurrence of such event, and if Purchaser so terminates this Contract,
Purchaser shall recover the Deposit hereunder.  If Purchaser fails to terminate
this Contract within such 10-day period, this transaction shall be closed in
accordance with the terms of this Contract for the full Purchase Price and
Purchaser shall receive the full benefit of any condemnation award.  It is
expressly agreed between the parties hereto that this section shall in no way
apply to customary dedications for public purposes which may be necessary for
the development of the Property.

Article XIII
MISCELLANEOUS

13.1     Binding Effect of Contract.

  This Contract shall not be binding on either party until executed by both
Purchaser and Seller.  Neither the Escrow Agent's nor the Broker's execution of
this Contract shall be a prerequisite to its effectiveness.  Subject to Section
13.3, this Contract shall be binding upon and inure to the benefit of Seller and
Purchaser, and their respective successors, heirs and permitted assigns.

13.2     Exhibits and Schedules.

  All Exhibits and Schedules, whether or not annexed hereto, are a part of this
Contract for all purposes.

13.3     Assignability.

  Except to the extent required to comply with the provisions of Section 13.18
related to a 1031 Exchange, this Contract is not assignable by Purchaser without
first obtaining the prior written approval of the Seller.  Notwithstanding the
foregoing, Purchaser may assign this Contract, without first obtaining the prior
written approval of the Seller, to one or more entities so long as (a) Purchaser
is the managing member of, managing general partner of or otherwise holds a
controlling interest in the purchasing entity(ies) or to a tenancy-in-common
structure in which Purchaser or one or more of its affiliates are the sponsor,
(b) Purchaser is not released from its liability hereunder, (c) Purchaser
provides written notice to Seller of any proposed assignment no later than 10
days prior to the Closing Date and (d) in the event this Contract is assigned to
more than one entity, the assignees shall be deemed to be jointly and severally
liable with respect to the obligations of the Purchaser.

13.4     Captions.

  The captions, headings, and arrangements used in this Contract are for
convenience only and do not in any way affect, limit, amplify, or modify the
terms and provisions hereof.

13.5     Number and Gender of Words.

  Whenever herein the singular number is used, the same shall include the plural
where appropriate, and words of any gender shall include each other gender where
appropriate.

13.6     Notices.

  All notices, demands, requests and other communications required or permitted
hereunder shall be in writing, and shall be (a) personally delivered with a
written receipt of delivery; (b) sent by a nationally-recognized overnight
delivery service requiring a written acknowledgement of receipt or providing a
certification of delivery or attempted delivery; (c) sent by certified or
registered mail, return receipt requested; or (d) sent by confirmed facsimile
transmission or electronic delivery with an original copy thereof transmitted to
the recipient by one of the means described in subsections (a) through (c) no
later than 3 Business Days thereafter.  All notices shall be deemed effective
when actually delivered as documented in a delivery receipt; provided, however,
that if the notice was sent by overnight courier or mail as aforesaid and is
affirmatively refused or cannot be delivered during customary business hours by
reason of the absence of a signatory to acknowledge receipt, or by reason of a
change of address with respect to which the addressor did not have either
knowledge or written notice delivered in accordance with this paragraph, then
the first attempted delivery shall be deemed to constitute delivery.  Each party
shall be entitled to change its address for notices from time to time by
delivering to the other party notice thereof in the manner herein provided for
the delivery of notices.  All notices shall be sent to the addressee at its
address set forth following its name below:

To Purchaser:

 

Hamilton Zanze & Company

37 Graham Street

Suite 200B

San Francisco, California 94129

Attention:  David Nelson
Telephone:  415-561-6800 x 110

Facsimile:  415-561-6801

 

with a copy to:

 

Foley & Lardner, LLP

555 South Flower Street

Suite 3500

Los Angeles, CA 90071

Attention:  Craig P. Wood, Esq.
Telephone:  213-972-4555

Facsimile:  213-486-0065

 

To Seller:

 

c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention: Mark Reoch or Derik Hart

                        Telephone: (303) 691-4337

                        Facsimile:  (303) 300-3261 

 

 

And:

 

c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:  Mr. Harry Alcock

Telephone:  303-691-4344

Facsimile:  303-300-3282

 

with copy to:

 

AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:  John Spiegleman, Esq.

Telephone: 303-691-4303

Facsimile:  303-300-3260

 

and a copy to:

 

CB Richard Ellis-Capital Markets
2415 E. Camelback Road
Phoenix, AZ 85016
Attention: Sean Cunningham

Telephone: 602-735-1740

Facsimile:  602-735-5156

 

and a copy to:

 

Bryan Cave LLP

1290 Avenue of the Americas

New York, New York 10104

Attention:  Sandor Green, Esq.

Telephone: 212-541-2049

Facsimile:  212-541-1449

 

Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:

            Stewart Title Insurance Company
                        1980 Post Oak Boulevard
                        Suite 610
                        Houston, Texas  77056
                        Attention:  Wendy Howell
                        Telephone: 713-625-8161
                        Facsimile: 713-552-1703

 

Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Contract, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.

13.7     Governing Law and Venue.

  The laws of the State of Colorado shall govern the validity, construction,
enforcement, and interpretation of this Contract, unless otherwise specified
herein except for the conflict of laws provisions thereof.  Subject to Section
13.24, all claims, disputes and other matters in question arising out of or
relating to this Contract, or the breach thereof, shall be decided by
proceedings instituted and litigated in a court of competent jurisdiction in the
state in which the Property is situated, and the parties hereto expressly
consent to the venue and jurisdiction of such court.

13.8     Entire Agreement.

  This Contract embodies the entire Contract between the parties hereto
concerning the subject matter hereof and supersedes all prior conversations,
proposals, negotiations, understandings and contracts, whether written or oral.

13.9     Amendments.

  This Contract shall not be amended, altered, changed, modified, supplemented
or rescinded in any manner except by a written contract executed by all of the
parties; provided, however, that, (a) the signature of the Escrow Agent shall
not be required as to any amendment of this Contract other than an amendment of
Section 2.3, and (b) the signature of the Broker shall not be required as to any
amendment of this Contract.

13.10   Severability.

  In the event that any part of this Contract shall be held to be invalid or
unenforceable by a court of competent jurisdiction, such provision shall be
reformed, and enforced to the maximum extent permitted by law.  If such
provision cannot be reformed, it shall be severed from this Contract and the
remaining portions of this Contract shall be valid and enforceable.

13.11   Multiple Counterparts/Facsimile Signatures.

  This Contract may be executed in a number of identical counterparts.  This
Contract may be executed by facsimile signatures or electronic delivery of
signatures which shall be binding on the parties hereto, with original
signatures to be delivered as soon as reasonably practical thereafter.

13.12   Construction.

  No provision of this Contract shall be construed in favor of, or against, any
particular party by reason of any presumption with respect to the drafting of
this Contract; both parties, being represented by counsel, having fully
participated in the negotiation of this instrument.

13.13   Confidentiality.

  Purchaser shall not disclose the terms and conditions contained in this
Contract and shall keep the same confidential, provided that Purchaser may
disclose the terms and conditions of this Contract (a) as required by law, (b)
to consummate the terms of this Contract, or any financing relating thereto, or
(c) to Purchaser's or Seller's lenders, attorneys and accountants.  Any
information obtained by Purchaser in the course of its inspection of the
Property, and any Materials provided by Seller to Purchaser hereunder, shall be
confidential and Purchaser shall be prohibited from making such information
public to any other person or entity other than its Consultants, without
Seller's prior written authorization, which may be granted or denied in Seller's
sole discretion.  In addition, Purchaser shall use its reasonable efforts to
prevent its Consultants from divulging any such confidential information to any
unrelated third parties except as reasonably necessary to third parties engaged
by Purchaser for the limited purpose of analyzing and investigating such
information for the purpose of consummating the transaction contemplated by this
Contract.  Unless and until the Closing occurs, Purchaser shall not market the
Property (or any portion thereof) to any prospective purchaser or lessee without
the prior written consent of Seller, which consent may be withheld in Seller's
sole discretion.  Notwithstanding the provisions of Section 13.8, Purchaser
agrees that the covenants, restrictions and agreements of Purchaser contained in
any confidentiality agreement executed by Purchaser prior to the Effective Date
shall survive the execution of this Contract and shall not be superseded hereby.

13.14   Time of the Essence.

  It is expressly agreed by the parties hereto that time is of the essence with
respect to this Contract.

13.15   Waiver.

  No delay or omission to exercise any right or power accruing upon any default,
omission, or failure of performance hereunder shall impair any right or power or
shall be construed to be a waiver thereof, but any such right and power may be
exercised from time to time and as often as may be deemed expedient.  No waiver,
amendment, release, or modification of this Contract shall be established by
conduct, custom, or course of dealing and all waivers must be in writing and
signed by the waiving party.

13.16   Attorneys Fees.

  In the event either party hereto commences litigation or arbitration against
the other to enforce its rights hereunder, the substantially prevailing party in
such litigation shall be entitled to recover from the other party its reasonable
attorneys' fees and expenses incidental to such litigation and arbitration,
including the cost of in-house counsel and any appeals.

13.17   Time Zone/Time Periods.

  Except as otherwise expressly provided herein, any reference in this Contract
to a specific time shall refer to the time in the time zone where the Property
is located (for example, a reference to 3:00 p.m. refers to 3:00 p.m. MST if the
Property is located in Colorado Springs, CO).  Should the last day of a time
period fall on a weekend or legal holiday, the next Business Day thereafter
shall be considered the end of the time period.

13.18   1031 Exchange.

  Seller and Purchaser acknowledge and agree that the purchase and sale of the
Property may be part of a tax-free exchange for either Purchaser or Seller
pursuant to Section 1031 of the Code, the regulations promulgated thereunder,
revenue procedures, pronouncements and other guidance issued by the Internal
Revenue Service.  Each party hereby agrees to cooperate with each other and take
all reasonable steps on or before the Closing Date to facilitate such exchange
if requested by the other party, provided that (a) no party making such
accommodation shall be required to acquire any substitute property, (b) such
exchange shall not affect the representations, warranties, liabilities and
obligations of the parties to each other under this Contract, (c) no party
making such accommodation shall incur any additional cost, expense or liability
in connection with such exchange (other than expenses of reviewing and executing
documents required in connection with such exchange), and (d) no dates in this
Contract will be extended as a result thereof, except as specifically provided
herein. 

13.19   No Personal Liability of Officers, Trustees or Directors of Seller's
Partners.

  Purchaser acknowledges that this Contract is entered into by Seller which is a
Delaware limited liability company, and Purchaser agrees that none of Seller's
Indemnified Parties shall have any personal liability under this Contract or any
document executed in connection with the transactions contemplated by this
Contract.

13.20   Intentionally Omitted.

13.21   ADA Disclosure.

  Purchaser acknowledges that the Property may be subject to the federal
Americans With Disabilities Act (the "ADA") and the federal Fair Housing Act
(the "FHA").  The ADA requires, among other matters, that tenants and/or owners
of "public accommodations" remove barriers in order to make the Property
accessible to disabled persons and provide auxiliary aids and services for
hearing, vision or speech impaired persons.  Seller makes no warranty,
representation or guarantee of any type or kind with respect to the Property's
compliance with the ADA or the FHA (or any similar state or local law), and
Seller expressly disclaims any such representations.  Nothing contained in this
Section 13.21 shall be deemed to limit or otherwise modify the Seller’s
Representations set forth in Section 6.1.4 above.

13.22   No Recording.

  Purchaser shall not cause or allow this Contract or any contract or other
document related hereto, nor any memorandum or other evidence hereof, to be
recorded or become a public record without Seller's prior written consent, which
consent may be withheld at Seller's sole discretion.  If the Purchaser records
this Contract or any other memorandum or evidence thereof, Purchaser shall be in
default of its obligations under this Contract.  Purchaser hereby appoints the
Seller as Purchaser's attorney-in-fact to prepare and record any documents
necessary to effect the nullification and release of the Contract or other
memorandum or evidence thereof from the public records.  This appointment shall
be coupled with an interest and irrevocable.

13.23   Relationship of Parties.

  Purchaser and Seller acknowledge and agree that the relationship established
between the parties pursuant to this Contract is only that of a seller and a
purchaser of property.  Neither Purchaser nor Seller is, nor shall either hold
itself out to be, the agent, employee, joint venturer or partner of the other
party.

13.24   Dispute Resolution.

  Any controversy, dispute, or claim of any nature arising out of, in connection
with, or in relation to the interpretation, performance, enforcement or breach
of this Contract (and any closing document executed in connection herewith),
including any claim based on contract, tort or statute, shall be resolved at the
written request of any party to this Contract by binding arbitration.  The
arbitration shall be administered in accordance with the then current Commercial
Arbitration Rules of the American Arbitration Association.  Any matter to be
settled by arbitration shall be submitted to the American Arbitration
Association in the state in which the Property is located.  The parties shall
attempt to designate one arbitrator from the American Arbitration Association. 
If they are unable to do so within 30 days after written demand therefor, then
the American Arbitration Association shall designate an arbitrator.  The
arbitration shall be final and binding, and enforceable in any court of
competent jurisdiction.  The arbitrator shall award attorneys' fees (including
those of in-house counsel) and costs to the substantially prevailing party and
charge the cost of arbitration to the party which is not the substantially
prevailing party.  Notwithstanding anything herein to the contrary, this Section
13.24 shall not prevent Purchaser or Seller from seeking and obtaining equitable
relief on a temporary or permanent basis, including, without limitation, a
temporary restraining order, a preliminary or permanent injunction or similar
equitable relief, from a court of competent jurisdiction located in the state in
which the Property is located (to which all parties hereto consent to venue and
jurisdiction) by instituting a legal action or other court proceeding in order
to protect or enforce the rights of such party under this Contract or to prevent
irreparable harm and injury.  The court's jurisdiction over any such equitable
matter, however, shall be expressly limited only to the temporary, preliminary,
or permanent equitable relief sought; all other claims initiated under this
Contract between the parties hereto shall be determined through final and
binding arbitration in accordance with this Section 13.24.

13.25   AIMCO Marks.

  Purchaser agrees that Seller, the Property Manager or AIMCO, or their
respective affiliates, are the sole owners of all right, title and interest in
and to the AIMCO Marks (or have the right to use such AIMCO Marks pursuant to
license agreements with third parties) and that no right, title or interest in
or to the AIMCO Marks is granted, transferred, assigned or conveyed as a result
of this Contract.  Purchaser further agrees that Purchaser will not use the
AIMCO Marks for any purpose.

13.26   Non-Solicitation of Employees.

  Prior to the expiration of the Feasibility Period, Purchaser acknowledges and
agrees that, without the express written consent of Seller, neither Purchaser
nor any of Purchaser's employees, affiliates or agents shall solicit any of
Seller's employees or any employees located at the Property (or any of Seller's
affiliates' employees located at any property owned by such affiliates) for
potential employment.

13.27   Survival.

  Except for (a) all of the provisions of this Article XIII (other than Sections
13.18); (b) Sections 2.3, 3.3, 3.4, 3.5, 4.8, 5.4, 5.5, 6.2, 6.5, 9.1, 11.4,
14.1 and 14.2; (c) any other provisions in this Contract, that by their express
terms survive the termination or Closing; and (d) any payment obligation of
Purchaser under this Contract (the foregoing (a), (b), (c) and (d) referred to
herein as the "Survival Provisions"), none of the terms and provisions of this
Contract shall survive the termination of this Contract, and if the Contract is
not so terminated, all of the terms and provisions of this Contract (other than
the Survival Provisions, which shall survive the Closing) shall be merged into
the Closing documents and shall not survive Closing.

13.28   Multiple Purchasers.

  As used in this Contract, the term "Purchaser" means all entities acquiring
any interest in the Property at the Closing, including, without limitation, any
assignee(s) of the original Purchaser pursuant to Section 13.3 of this
Contract.  In the event that "Purchaser" has any obligations or makes any
covenants, representations or warranties under this Contract, the same shall be
made jointly and severally by all entities being a Purchaser hereunder. 

Article XIV
LEAD–BASED PAINT DISCLOSURE

14.1     Disclosure.

  Seller and Purchaser hereby acknowledge delivery of the Lead Based Paint
Disclosure attached as Exhibit H hereto. 

14.2     Consent Agreement. 

Testing (the "Testing") has been performed at the Property with respect to
lead-based paint.  Law Engineering and Environmental Services, Inc. performed
the Testing and reported its findings in a report with a certification date of
May 14, 2001, a copy of which is attached hereto as Exhibit I (the "Report"). 
The Report certifies the Property as lead-based paint free.  By execution
hereof, Purchaser acknowledges receipt of a copy of the Report, the Lead-Based
Paint Disclosure Statement attached hereto as Exhibit H, and acknowledges
receipt of that certain Consent Agreement (the "Consent Agreement") by and among
the United States Environmental Protection Agency (executed December 19, 2001),
the United States Department of Housing and Urban Development (executed January
2, 2002), and AIMCO (executed December 18, 2001).  Because the Property has been
certified as lead based paint free, Seller is not required under the Consent
Agreement to remediate or abate any lead-based paint condition at the Property
prior to the Closing.  Purchaser acknowledges and agrees that (1) after Closing,
the Purchaser and the Property shall be subject to the Consent Agreement and the
provisions contained herein related thereto and (2) that Purchaser shall not be
deemed to be a third party beneficiary to the Consent Agreement. 

 

[Remainder of Page Intentionally Left Blank]


            NOW, THEREFORE, the parties hereto have executed this Contract as of
the date first set forth above.

 

Seller:

 

                                                                        CCIP
KNOLLS, L.L.C.,

                                                                        a
Delaware limited liability company

 

                                                                        By:     
Consolidated Capital Institutional           
                                                                                  
Properties, L.P., Series B, a California
                                                                                  
limited partnership,
                                                                                  
its sole member

 

                                                                                  
By:      ConCap Equities, Inc., a Delaware
                                                                                            
corporation, its general partner

 

                                                                                            
By: /s/ John Spiegleman

                                                                                   
         Name: John Spiegleman

                       
                                                                     Title:
Senior Vice President

 

 

Purchaser:

 

HAMILTON ZANZE & COMPANY,

a California corporation

 

 

By: /s/ Kurt Houtkooper

Name: Kurt Houtkooper

Title: CIO